EXAMINER’S AMENDMENT 
Authorization for this examiner’s amendment was given in an interview with Mr. Lucas Stelling, applicants’ representative, on 12/06/2021.
The application has been amended as follows:
 	In the Amendment filed on 11/11/2021, please amend the claims as follows:
Claim 1 (Currently Amended) A computer-implemented simulation evaluation model of a high voltage ride through capability, comprising: 
 	a wind turbine system aerodynamic model, 
 	a torque control model, 
a converter model, and 
a high voltage fault generating device model connected in sequence; wherein the wind turbine system aerodynamic model is configured to calculate an airflow input power according to an obtained first input initialization evaluation parameter; 
the torque control model is configured to calculate a rotor electromagnetic torque according to the airflow input power; 
the high voltage fault generating device model is configured to simulate a high voltage fault according to an obtained second input initialization evaluation parameter, and output a predetermined voltage on a low voltage side of a transformer; and 
the converter model is configured to calculate a stator reactive current, an active power and a reactive power of a wind turbine system during the simulated high voltage fault according to the calculated airflow input power, the calculated rotor electromagnetic torque and the outputted predetermined voltage on the low voltage side of the transformer, the converter model is further configured to obtain the stator reactive current by inputting a linkage, a predetermined stator self-inductance, a predetermined stator mutual inductance, and a predetermined q-axis rotor current to a predetermined stator reactive current calculation formula for calculation; the converter model is further configured to obtain the active power by inputting a stator rotational velocity, the airflow input power, the rotor electromagnetic torque, and the predetermined voltage on the low voltage side of the transformer into a predetermined active power calculation formula for calculation; and the converter model is further configured to obtain the reactive power by inputting a d-axis rotor current, a d-axis stator voltage, a stator mutual inductance, a q-axis rotor current, the stator rotational velocity, the airflow input power, and the rotor electromagnetic torque to a predetermined reactive power calculation formula for calculation; and wherein the simulation evaluation model determines whether a wind turbine system has high voltage ride through capability and generates an output that indicates whether the wind turbine system has high voltage ride through capability.
Please canceled claim 8.
In claim 9, line 2, “claim 8” has been replaced with – claim 1 –

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147